This was an action of debt, upon a bond brought by the appellee, in the District Court of King and Queen. A conditional judgment was obtained at rules; and set aside in Court, the defendant pleading pay» ment. An objection was taken, at the trial to the giving of the bond in evidence, on account of a variance between it and the declaration in this, that the defendants are in thé bond said to be “ of the County of Essex” which is omitted in the declaration ; the objection being over-ruled by the Court, the defendants excepted and appealed to this Court where the judgment below was affirmed.